Citation Nr: 9934539	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition as secondary to service-connected right knee 
condition.

2.  Entitlement to service connection for a back condition as 
secondary to service-connected right knee condition.

3.  Entitlement to an increased disability rating for 
residuals of right knee arthroscopy with meniscectomy and 
severe degenerative joint disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946 and from February 1948 to February 1951.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above issues.

The veteran's claims are the subjects of the REMAND herein.


FINDING OF FACT

The appellant's claims for secondary service connection for 
left knee and back disorders are plausible, but sufficient 
evidence has not been obtained for correct disposition of the 
claims.


CONCLUSION OF LAW

The veteran has presented well-grounded claims for service 
connection for a left knee condition and back condition as 
secondary to his service-connected right knee condition, and 
VA has not satisfied its statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims for secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claims for service connection for left knee and 
back conditions as secondary to his service-connected right 
knee condition are plausible.  He currently has diagnoses of 
osteoarthritis of the left knee and lumbosacral spine, lumbar 
paravertebral myositis, and lumbar radiculopathy.  A medical 
opinion from Roberto Alvarez Swihart, M.D., indicated the 
possibility that the veteran's low back pain was "most 
likely . . . related to his limping and malaligned knee" and 
that he had had recurrent falls from the service-connected 
right knee disorder in which he had injured the left knee.  
Also of record are medical opinions from Norberto Arbona, 
M.D., indicating the possibility that the veteran's chronic 
paravertebral myositis was "aggravated by functional 
impairment of right leg" and that "the functional 
limitation imposed by the [right] knee injury aggravates [the 
veteran's] back symptoms."  

Assuming the credibility of this evidence, the claims must be 
said to be plausible, and therefore well grounded.  There is 
plausible medical evidence indicating that the veteran's left 
knee and back disorders were either caused or aggravated by 
the service-connected right knee disorder.

The veteran having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of these claims.  The 
record does not contain sufficient evidence to decide these 
claims fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and these claims are REMANDED for the development 
discussed below.


ORDER

The veteran's claims for service connection for left knee and 
back conditions as secondary to his service-connected right 
knee condition are well grounded, and, to that extent, the 
appeals are granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims for secondary service 
connection for left knee and back conditions and for an 
increased rating for his right knee condition.

It does not appear that all of the veteran's VA treatment 
records have been obtained.  He has referenced receiving VA 
treatment for injuries resulting from a fall due to his 
service-connected right knee condition.  See May 1997 
Statement in Support of Claim.  The latest records from San 
Juan associated with the claims file are dated in November 
1995.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain these records.

A.  Increased rating claim

It is necessary to provide the veteran an additional VA 
examination for his right knee condition.  The severity of 
his service-connected right knee disability is not clear from 
the medical evidence of record, and the Board does not 
currently have sufficient medical evidence upon which to rate 
the veteran's right knee disorder.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).  The VA examination report from 1997 
indicated that the veteran had "stable ankylosis."  It was 
not indicated which knee was affected.  Moreover, it was also 
indicated that the veteran had range of motion for the knees 
from -15 to 90 degrees.  However, ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  It is not 
clear how the veteran is able to move the knee, yet he also 
has ankylosis.  An additional examination is needed because 
the medical evidence is unclear.  

B.  Secondary service connection claims

As indicated above, statements have been submitted from Drs. 
Alvarez and Arbona concerning the etiology of the veteran's 
left knee and back conditions.  The veteran also submitted a 
statement from Dr. Victor Ortiz.  The veteran should be asked 
to submit releases for these physicians so that his actual 
treatment records can be requested.  If any request for 
records is unsuccessful, the RO should inform the veteran 
that any records concerning treatment for his knee and back 
disorders would be relevant to his claims.  It is important 
that his actual treatment records be presented.  He should be 
told that it is his responsibility to present evidence in 
support of his claims, and he should be offered an 
opportunity to obtain and present such records if he wants 
them to be considered in connection with his claims.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991). 

The VA examiner in 1997 opined that the veteran's left knee 
and lumbar spine degenerative joint disease were due to the 
natural process of aging and not the service-connected right 
knee disorder.  The 1997 examination report is inadequate for 
the following reasons.  The examiner did not render opinions 
as to the relationship between the diagnosed lumbar 
paravertebral myositis and lumbar radiculopathy and the 
service-connected right knee condition.  The examiner also 
failed to discuss whether any of the veteran's left knee and 
back disorders are aggravated by the service-connected right 
knee condition, as opposed to caused by this condition.  
Therefore, after the RO obtains the veteran's VA and private 
medical records, the claims file should be returned to the 
examiner that conducted the examination in 1997 in order to 
obtain these opinions.

Accordingly, while the Board sincerely regrets the further 
delay, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in San 
Juan, Puerto Rico, for treatment since 
November 1995.

2.  Ask the veteran to submit appropriate 
release forms for the treatment records 
from Drs. Alvarez, Arbona, and Ortiz.  
Request actual treatment records from 
these physicians from the date the 
veteran gives as his beginning date of 
treatment to the present.  If any request 
for private medical records is 
unsuccessful, advise the veteran that his 
actual treatment records are important to 
his claims, and that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow him an 
appropriate period of time within which 
to respond.

3.  After obtaining as many of the VA and 
private medical records as possible, 
schedule the veteran for an appropriate 
VA examination to evaluate his service-
connected right knee disorder.  The 
claims file and a copy of this remand are 
to be made available to the examiner, and 
the examiner is asked to indicate in the 
examination report that he or she 
reviewed the claims file.  All necessary 
tests are to be performed, and the test 
results are to be reviewed before 
completion of the examination report.  
The medical rationale for all opinions 
expressed must be provided.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should indicate whether there is 
any instability or subluxation of the 
right knee.  Any limitation of motion or 
functional limitation of the right knee 
that is attributable to the service-
connected condition should be identified. 

Prior to rendering the following opinion, 
the examiner should review the 1997 VA 
examination report.  The examiner is 
asked to render an opinion as to whether 
the veteran has ankylosis of the right 
knee as a result of his service-connected 
condition, and, if so, should state the 
position in which the right knee is 
ankylosed in terms of degrees.  

4.  After obtaining as many of the VA and 
private medical records as possible, 
return the claims file to the same 
examiner who conducted the examination in 
November 1997 at the VA Medical Center in 
San Juan.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims file.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file.

The examiner should review the veteran's 
VA medical records for treatment from 
1995 to the present and his private 
treatment records (i.e., records not 
associated with the claims file at the 
time of the 1997 examination).  After 
review of these records, the examiner 
should: 

(a) indicate whether the prior opinions 
concerning the cause of the veteran's 
left knee and lumbar spine 
degenerative joint disease differs 
based on these records, and, if so, 
the examiner should render new 
opinions and discuss the reason(s) for 
the difference in opinion.
(b) render an opinion as to whether any 
of the veteran's left knee and/or 
lumbar spine disorders are aggravated 
by the service-connected right knee 
condition.
(c) render an opinion as to whether the 
previously diagnosed lumbar 
paravertebral myositis and/or lumbar 
radiculopathy are caused or aggravated 
by the service-connected right knee 
condition.

The medical rationale for all opinions 
must be discussed, and the conclusions 
should reflect consideration of the 
opinions from Drs. Alvarez, Arbona, and 
Ortiz.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions and the opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for left knee and back conditions as 
secondary to his service-connected right 
knee condition and for an increased 
rating for his right knee condition, with 
consideration of the additional evidence 
developed upon remand.  With respect to 
the veteran's claims for secondary 
service connection, the RO must consider 
whether any of the claimed conditions is 
either (a) proximately due to or the 
result of the service-connected right 
knee disorder; or (b) aggravated by the 
service-connected right knee disorder.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







